Title: 1761. Tuesday Jany. 27th.
From: Adams, John
To: 


       Last Fryday I borrowed of Mr. Gridley, the second Volume of the Corpus Iuris Canonici Notis illustratum. Gregorii 13 Iussi editum.— complectens Decretum Gratiani. Decretales Gregorii Papae 9. Sextum Decretalium Bonifacii Papae 8. Clementinas, Extravagantes Ioannis Papae 12. Extravagantes communes.—
       Accesserunt Constitutiones Novae summorum Pontificum, nunquam antea editae, quae 7. Decretalium Loco esse possint:—Annotationes Ant. Naldi, cum Addit. novis.—Et quae in Plerisque Editionibus desiderabantur, Petri Lancelotti, Institutiones Iuris Canonici; Regulae Cancellariae Apostolicae: cum Indicibus &c.
       Mr. Gridley about 15 months since, advised me to read an Institute of the Cannon Law—and that Advice lay broiling in my Head, till last Week, when I borrowed the Book.
       I am very glad, that he gave, and I took, the Advice, for it will explain many Things in Ecclesiastical History, and open that system of fraud, Bigotry, Nonsense, Impudence, and Superstition, on which the Papal Usurpations are founded, besides increasing my skill in the latin Tongue, and my Acquaintance with civil Law, for in many Respects the Cannon Law is grafted on the civil.
      